Alexander, J.
(dissenting) — I dissent. In my view the evidence produced at trial was sufficient to support Chester’s conviction. Clearly, there was evidence from which a jury could find beyond a reasonable doubt all of the elements of the crime of sexual exploitation of a minor, as defined in RCW 9.68A.040(l)(c). Reading that subsection in conjunction with the definition in RCW 9.68A.011(3)(e), a parent, legal guardian, or person having custody or control of a child, is guilty of sexual exploitation of a minor if he or she "permits” the minor in his or her control to engage in "[ejxhibition of the genitals . . . for the purpose of sexual stimulation of the viewer,” knowing that the child’s conduct will be photographed. The evidence here showed that Chester secretly videotaped his stepdaughter while she was dressing. The jury found that he did so with sexual motivation. Clerk’s Papers at 82. Nothing more is required.
The majority reasons that the "aim of subsection (c) of the sexual exploitation statute is to prohibit a parent from allowing a child to be exploited under subsection (a) or (b) of the statute.” Majority op. at 23. On that basis, it concludes that subsection (c) prohibits a parent only from participating in sexually exploitative conduct by another. Majority op. at 23, 24. That view of subsection (c) is inexplicable. By requiring the participation of a third *25party, the majority reads an extra element into the offense and controverts rules of construction that it professes to endorse — the court "may not add language to a clear statute” and should give the words of a statute their "ordinary meaning.” Majority op. at 21, 22.
The majority concedes that the term "permit” includes acquiescence or "failure to prevent.” Majority op. at 23, 24. By knowingly videotaping his stepchild while she was undressed, Chester failed to prevent her from exhibiting herself, and thus permitted the conduct that RCW 9.68A-.040(l)(c) proscribes. Neither that subsection nor any other part of the statute says anything about the involvement of a third party. Under the majority’s reasoning, Chester would be guilty of violating subsection (c) had he allowed a neighbor to secretly videotape his stepdaughter, yet is not guilty when he engages in that same act. This distinction makes no sense. It makes no difference to the child whether a third person or the parent engages in the "viewing”; in either case, the child is being exploited, which is precisely the evil that the statute seeks to prevent. See, e.g., RCW 9.68A.001 ("The care of children is a sacred trust. . . .”).
That does not end the inquiry, however. I agree with the majority that Chester’s conviction cannot be upheld unless the evidence is sufficient to convict Chester under both RCW 9.68A.040(l)(b) and (c) because the verdict form does not indicate which subsection of the statute the jury found he violated. See State v. Ortega-Martinez, 124 Wn.2d 702, 708, 881 P.2d 231 (1994). Reading RCW 9.68A.040(1)(b) also in conjunction with the definition in RCW 9.68A-.011(3)(e), a person is guilty of sexual exploitation of a minor if he or she "[a]ids, invites, employs, authorizes, or causes a minor” to exhibit his or her genitals for the purpose of sexually stimulating the viewer, "knowing that such conduct will be photographed.” Although Chester did not aid, invite, employ, authorize’, or cause his stepdaughter to undress, in my view, he caused her to exhibit herself in a sexual nature; by knowingly filming her when she *26was undressed, Chester converted what otherwise would have been an innocent act into an "exhibition . . . for the purpose of sexual stimulation.” RCW 9.68A.011(3)(e) (emphasis added). This conduct runs afoul of subsection (b) of RCW 9.68A.040(1).
The majority concludes that subsection (b) does not prohibit a parent or stepparent from filming a child nude without the child’s consent, albeit for the purpose of sexual stimulation of the viewing stepparent, as long as the exhibition of the nudity is without the child’s knowledge. Again, the majority reads an element into the statute that is not there. The statute says nothing about the child being aware that he or she is being exploited. I fail to see how a defendant’s conduct is any less culpable because the child victim is sexually exploited in a surreptitious fashion.
In my judgment, there is sufficient evidence to support the jury’s finding that Chester violated subsections (b) and (c) of RCW 9.68A.040G). I would therefore uphold the conviction.
Dolliver and Talmadge, JJ., concur with Alexander, J.